Appeal by the defendant from a judgment of the Supreme Court, Queens County, (Lakritz, J.), rendered February 25, 1987, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The People’s evidence, viewed as a whole, was sufficient for the jury to determine that the value of the car the defendant had in his possession exceeded $1,500, the statutory minimum necessary to sustain a conviction for criminal possession of stolen property in the first degree (see, Penal Law former § 165.50). The vehicle was recovered 10 days after its theft from Kearney, New Jersey. The owners of the car described its pretheft and posttheft condition (cf., People v Rivera, 114 AD2d 305). The People’s expert testified that the book value of a car of the same model and year, with 35,000 miles on it, would be about $4,500, based on its pretheft condition. The posttheft damage to the vehicle, as described by the owners, was not extensive and the expert witness opined that the cost of repairs would not exceed $500. Where the market value of the automobile at the time of the theft is substantially above the monetary value prescribed by the applicable penal statute, and other facts adduced at trial, such as the description of the condition of the property at the time of the theft and the car’s recovery and the period of time which elapsed between the date of the possession and the date of recovery, negate the possibility that the vehicle’s market value has significantly depreciated, there exists sufficient evidence that the market value of the car at the time and the place of the theft was in excess of the statutory minimum necessary to sustain a conviction (see, People v Perez, 139 AD2d 603; cf., People v Rivera, supra; People v James, 111 AD2d 254, affd 67 NY2d 662). Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.